Exhibit 10.12

 

COLLATERAL & SECURITY AGREEMENT

 

1. Security Interest. Writer hereby grants to Holder a security interest in the
following described property (“Security” or “Collateral” or “Security
Interest”):

 

$1,000,000 WORTH OF A-1 MONEY MARKET FUND

 

This Collateral and security interest will secure the payment and performance of
the Writer’s Secured & Collateralized Promissory Note Document C-02152008 in the
amount of $1,000,000 (one million).

 

2. Warranties and Covenants of Writer. Writer makes the following warranties and
covenants to Holder:

 

(A)  Writer is the sole owner of the Collateral free from any lien, security
interest, or encumbrance, and Writer will defend the Collateral against all
claims and demands of all parties at any time claiming interest therein.

 

(B)  This Collateral has not been pledged, assigned, or hypothecated for any
other purpose, and no financing statement is on file in any local, state, or
federal institution, bureau, government, or public office.

 

(C)  While the principal and interest balance of the Secured & Collateralized
Promissory Note Document C-02152008 remains outstanding, Writer will not
transfer, sell, offer to sell, assign, pledge, liquidate, spend, or otherwise
transfer to any party an amount of the Collateral equal to or greater than the
outstanding balance of the Secured & Collateralized Promissory Note Document
C-02152008.

 

(D)  Writer will pay promptly when due all taxes, expenses, and assessments upon
the Collateral.

 

3. Perfection. Holder has the right, upon its election, to perfect the
Collateral and security and this Collateral and Security Agreement by filing a
financing statement or like instrument with its proper local, state, or federal
institution, bureau, government, or public office or take other such action as
may be required by applicable law. Holder is encouraged to perfect this
instrument, and Writer will reasonably assist in Holder’s doing so.

 

4. Remedies Upon Default. In the event of Writer’s default on the Secured &
Collateralized Promissory Note Document C-02152008, Holder may declare all
obligations secured hereby immediately due and payable and shall have the
remedies of a secured party, including without limitation the right to take
immediate and exclusive possession of the Collateral or any part thereof, or to
obtain a court order to do so; and the Writer must surrender the security and
Collateral to the Holder within 5 (five) business days of receiving written
notice that Holder is taking possession of the Collateral as remedy of default.

 

5. Normal Course of Business. Provided that no default has occurred on the
Secured & Collateralized Promissory Note Document C-02152008, Writer will use
and possess the Collateral in the normal course of business. Further, Writer may
liquidate, transfer, or exchange the Collateral into another viable investment
vehicle with equal or greater market value, such as

 

--------------------------------------------------------------------------------


 

liquidation of money market fund into cash, or liquidation of money market fund
for purposes of investing in other viable investment vehicles including but not
limited to bonds, other money market funds, mutual funds, or stocks. However,
any liquidation, transfer, or exchange into another viable investment vehicle
will not affect Holder’s security, rights, or claims to the underlying
Collateral. Writer will at all times take the necessary reasonable steps to
maintain the perfection of Holder’s security interest in the pledged account,
and at any time upon Holder’s request, Writer will promptly provide update on
the investment vehicle placement of this Collateral.

 

6.   Termination of Security. At the time of prepayment or payoff of the
Secured & Collateralized Promissory Note Document C-02152008 to Holder by
Writer, Holder’s security interest in this Collateral shall automatically
terminate. In the event that the Collateral and security interest were perfected
by Holder as set forth in Section 3, upon termination of security as set forth
in this section 6, the Holder will withdraw any and all perfection instruments
on the collateral and security within 5 (five) business days.

 

7.   Governing Law. This agreement will be governed by, and construed and
enforced in accordance, with the laws of the State of Florida, without regard to
the conflict of laws principles thereof.

 

8.   No Public Announcement. No public announcement may be made regarding this
Collateral & Security Agreement without written permission by both Writer and
Holder. In the event that any securities law requires this document to be filed
publicly, all information  regarding description of the Collateral that is
considered personal financial information shall be struck out with X and listed
as follows:

 

$1,000,000 WORTH OF A-1 MONEY MARKET FUND

 

9.   Effective Date. This agreement will become effective as set forth in
Section 2.9 of Secured & Collateralized Promissory Note Document C-02152008.

 

 

HOLDER/SECURED PARTY:

 

WRITER:

 

 

/s/ William M. Caldwell, IV

 

/s/ Justin Keener

William Caldwell

 

  JMJ Financial / Its Principal

 

Chairman & CEO

 

 

Advanced Cell Technology Inc.

 

 

 

 

 

Dated:

 

 

Dated:

2/14/08

 

 

 

NOTARY PUBLIC-STATE OF FLORIDA

 

 

[g118041kmi001.jpg]

Christie Barrocas  

 

 

Commission # DD735899

 

 

Expires: Nov. 19, 2011

 

 

BONDED THRU ATLANTIC BONDING CO., INC.

 

--------------------------------------------------------------------------------